Fish, C. J.
1. An assignment of error upon the admission of evidence is not well made where there is nothing therein to indicate that any objection to the evidence was made at the time it was offered, and the recital in the assignment of error that “The objection to said testimony being that the same 'was inadmissible,” for stated reasons, does not *713render the assignment good in form. Bond v. Sullivan, 133 Ga. 161 (7) (65 S. E. 156). See also Southern Railway Co. v. Hardeman, 130 Ga. 222 (3), 223 (60 S. E. 539) ; Hawkins v. Studdard, 132 Ga. 266 (9) ; 275 (63 S. E. 852, 131 Am. St. R. 190); Toomey v. Read, 133 Ga. 850 (6), 858 (67 S. E. 100); Johnson v. Ware, 135 Ga. 365 (69 S. E. 481).
February 16, 1911.
Attachment. Before Judge Fite. 'Dade superior court. December 6, 1909.
B. F. Tatum and Foust & Payne, for plaintiffs.
Ben. T. Brock and Sam. P. Maddox, for defendant.
2. Under the pleadings and the evidence, the provisions of Civil Code of 1895, §§ 3246, 3247, 5183, 5185, were applicable and the court did not err in giving them in charge to the jury; and while the court should not have stated to the jury that “portions of the sections, read might not apply and portions might,” this did' not require the grant of a new trial.
3. There was evidence sufficient to support the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justiees concur.